Citation Nr: 0613149	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  04-23 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to December 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

In March 2004, the RO denied the claims of entitlement to 
service connection for post-traumatic stress disorder (PTSD), 
hearing loss, tinnitus, and entitlement to service connection 
for a left arm condition.  The veteran was notified of the 
decision by correspondence dated in April 2004.  

A review of the veteran's timely filed Notice of Disagreement 
indicates that he did not appeal the issue of entitlement to 
service connection for a left arm condition.  Therefore, the 
issue of entitlement to service connection for a left arm 
condition is not on appeal before the Board.  


FINDINGS OF FACT

1.  The record does not include probative evidence of a nexus 
opinion, which tends to link the diagnosis of PTSD to a 
verified in-service stressor.  

2.  The record does not include evidence of a nexus opinion, 
which tends to link a current diagnosis of hearing loss to 
the veteran's period of active service.  

3.  The record does not include evidence demonstrating that 
the veteran is currently diagnosed as having tinnitus.  




CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2005).  

2.  Hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2005).  

3.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
veteran is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claims.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the foregoing, the Board finds that the notice letters 
dated in July 2003, September 2003, and November 2003, 
complied with the specific notification requirements of 
Quartuccio (identifying evidence to substantiate the claims, 
the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to the claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of entitlement to service connection 
for PTSD, hearing loss, and tinnitus, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In this regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claims of entitlement to service connection, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, this was accomplished.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of the 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, service personnel records, VA medical 
treatment records, and non-VA medical treatment records.  The 
veteran has not identified any additional evidence pertinent 
to the claim, which is not already of record, and there are 
no available additional records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The veteran maintains that he currently suffers from 
posttraumatic stress disorder (PTSD), hearing loss, and 
tinnitus, which is related to his period of active service.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  A claim of service connection requires the 
following: medical evidence of a current disability; medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., a diagnosis under DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

In the veteran's case, as stated in detail below, he did not 
engage in combat with the enemy.  Where the veteran did not 
engage in combat, or the claimed stressor is noncombat-
related, the record must contain service records or other 
credible sources that corroborate his testimony as to the 
occurrence of the claimed stressor.  See Moreau v. Brown, 9 
Vet. App. 389 (1996); aff'd, 124 F. 3d 228 (Fed. Cir. 1997).  

Entitlement to Service Connection for Post-traumatic Stress 
Disorder

The veteran maintains that he suffers from PTSD as a result 
of in-service stressors, discussed in detail below, which 
occurred while he served on board the United States (U.S.) 
Ship America (CVA66).  He asserts that while he was stationed 
on board the U.S. Ship America (CVA66), he participated in 
loading bombs onto departing aircraft.  He maintains that 
some of the departing aircraft returned with holes and some 
of the aircraft did not return at all.  He stated that the 
ship he was on followed a Russian submarine for two days, and 
it contained missiles that were always in a ready to launch 
position.  He also recalls being in a state of constant 
threat of explosion, attack and other danger.  (See the PTSD 
Questionnaire Form, dated in July 2003, and the April 2004 
Substantive Appeal.)  

The service medical records do not contain any complaints, 
findings, or treatment for a psychiatric disorder, to include 
posttraumatic stress disorder (PTSD).  The service personnel 
records indicate that the veteran served in the U.S. Navy on 
board the U.S. Ship America (CVA66) in Southwest Asia while 
attached to Task Force Seventy-Seven in support of military 
operations in Vietnam.  The service personnel records do not 
show that the veteran engaged in combat with the enemy.  

Associated with the veteran's claims file are service medical 
records; service personnel records; medical treatment records 
from W. J. DeTorres, M.D., dated from April 2000 to October 
2000; medical treatment records from Massena Memorial 
Hospital, where the veteran was reportedly treated from July 
2003 to September 2003; VA medical treatment records from the 
VA Medical Center (VAMC) in Syracuse and Massena; VA medical 
treatment records, dated through January 2004; and 
photographs submitted by the veteran in support of the claim.  

The post-service medical records demonstrate that the veteran 
is diagnosed as having PTSD.  The first documentation of PTSD 
is shown in the November 2002 VA clinic progress note, which 
states that the veteran suffered from depression, possibility 
of PTSD.  The first definitive diagnosis of PTSD is shown in 
a July 2003 VA psychiatric evaluation report.  

Based on the foregoing facts of the veteran's case, the 
determinative issue is whether there is competent medical 
evidence of a nexus, which tends to link the current 
diagnosis of PTSD to a verified in-service stressor.  

The only evidence addressing this inquiry is the July 2003 VA 
psychiactric evaluation report.  During the July 2003 
psychiatric evaluation, the veteran related that he is a 
Vietnam veteran, he related that he engaged in active combat, 
and that while he was in combat he participated in writing 
negative messages on bombs that were going to be detonated.  
He also related that the first few years following service 
were devastating due to the fact that his homecoming was not 
well received.  He recalled attending a church service, which 
essentially pertained to killing people as a sin.  He stated 
that he felt guilty about killing innocent people.  In 
pertinent part, the examiner diagnosed the veteran as having 
moderate recurrent PTSD and stated that PTSD is secondary to 
the veteran's experience while in Vietnam in which he feared 
for his life and witnessed traumatic events.  

The Board finds that the July 2003 opinion, the only opinion 
addressing any type of relationship between the current 
diagnosis of PTSD and the veteran's period of service, to 
include the claimed in-service stressors, is based on 
information which has not been corroborated.  For example, 
during the July 2003 psychiatric evaluation, the veteran 
related that he participated in active combat during Vietnam.  
The evidence of record, however, does not support the 
veteran's contention, as his service personnel records and 
service medals awarded do not demonstrate that he engaged in 
combat during his period of active service.  It is 
interesting that he dies not describe with any particular 
specificity any details regarding his claimed combat 
experiences.  In light of the foregoing, the Board finds that 
the July 2003 psychiatric evaluation report lacks probative 
value for a finding that the veteran has PTSD due to engaging 
in combat in service.  See Elkins v. Brown, 5 Vet. App. 474, 
478 (1993) (a medical opinion that is based on the veteran's 
recitation of medical and service history, and not his 
documented history, is not probative of etiology).  

Further, the veteran's contentions are not entirely 
consistent with the in-service stressors noted on the PTSD 
Questionnaire Form, dated in July 2003.  In the PTSD 
Questionnaire Form, he does not mention having engaged in 
combat with the enemy.  In contrast, the VA psychiatric 
evaluation report shows that he related to the examiner that 
he served in active combat during Vietnam.  These 
inconsistencies in the veteran's report of his claimed 
stressors lessens his credibility, especially in light of the 
evidence of record being negative for a showing that he 
engaged in combat with the enemy.

The Board recognizes that the veteran asserts that he 
currently suffers from PTSD as a result of writing negative 
messages on bombs that would eventually be detonated, killing 
innocent people, observing aircraft that returned with holes 
and having knowledge of departing aircraft that did not 
return, and remaining in a constant state of fear of 
explosion and other threatening situations during his period 
of active service.  There is, however, no evidence which 
corroborates these incidents.

In light of the fact that the probative evidence of record 
does not include a medical opinion which tends to link the 
diagnosis of PTSD to a verified in-service stressor, the 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 1110 (West 2002).  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Consequently, the claim must be denied.

Entitlement to Service Connection for Hearing Loss and 
Tinnitus

The veteran essentially maintains that he was exposed to 
hazardous levels of noise during his period of active service 
in the U.S. Navy, and that as a result, he now suffers from 
hearing loss and tinnitus.  He points out that he 
participated in loading bombs onto aircraft during service 
(See the April 2004 Substantive Appeal).  

Note that for the purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2005).  

Service medical records do not reveal complaints, findings, 
or treatment for hearing loss.  The December 1970 service 
discharge examination reveals that the veteran did not 
undergo any audiometric testing.  The examiner, however, does 
show that physical examination of the veteran's ears were 
normal.

Post-service medical records show that the veteran was 
diagnosed as having impaired hearing in August 2001.  An 
evaluation of the ears showed that the veteran had cerumen 
impaction, bilaterally.  Audiometric findings did not 
accompany the diagnosis.  

After an extensive review of the medical evidence of record, 
the Board finds that none of the evidence of record, listed 
in detail above, includes a diagnosis of hearing loss in 
accordance with 38 C.F.R. § 3.385, or an opinion linking the 
diagnosis of impaired hearing to the veteran's period of 
active service or in-service noise exposure.  

With regard to tinnitus, the service medical records and the 
post-service medical records are without any complaints, 
findings, or evidence of a diagnosis of tinnitus.  In the 
absence of evidence which tends to show that the veteran 
currently has tinnitus which is related to service, 
entitlement to service connection is not warranted.  

The Board reiterates that in July, September, and November 
2003, the RO invited the veteran to submit evidence in 
support of the claims.  He was informed of the type of 
evidence that would support the claims for entitlement to 
service connection for hearing loss and tinnitus.  To date, 
the veteran has not submitted the requisite evidence.  

The Board notes that evidence of a relationship between a 
current diagnosis of hearing loss and the veteran's period of 
active service is limited to the veteran's assertions.  
Similarly, evidence that the veteran suffers from a current 
diagnosis of tinnitus which is related to service is also 
limited to the veteran's assertion.  The veteran, as a lay 
person, is not competent to offer a medical diagnosis or to 
assert medical causation.  Consequently, the assertions 
pertaining to the etiology of hearing loss, and that the 
veteran suffers from tinnitus, lack probative value.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claims of 
entitlement to service connection for hearing loss and 
tinnitus.  38 U.S.C.A. § 1110 (West 2002).  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Consequently, the claims must be denied.




ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.  

Entitlement to service connection for hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  



___________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


